DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:   
Claim 32 recites the limitation “The quantum computing assembly of claim 28, further comprising: a package substrate; wherein (1) the first die is between the second die and the package substrate, or (2) the second die is between the first die and the package substrate” in lines 1-4.
However, the purpose of the reference numbers “(1)” and “(2)” is not clear in the claim. In addition, the limitation “wherein [[(1)]] the first die is between the second die and the package substrate” in line 3 not clear what entails. It appears this limitation contains incomplete sentence. 
The limitation “or [[(2)]] the second die is between the first die and the package substrate” in lines 3-4 not clear in the meaning and scope. It appears this limitation contains incomplete sentence.  Appropriate correction is required.
Applicant’s cooperation is requested in reviewing the claims structure to ensure proper claim construction and to correct any subsequently discovered instances of claim language noncompliance. See Morton International Inc., 28USPQ2d 1190, 1195 (CAFC, 1993).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,380,496. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1 and 6 is similar to that of the claimed limitations of U.S. Patent No. 10,380,496 as claimed in claims 1 and 9. Therefore, the claims are not patentably distinct from each other. 
The instant application:
1. A quantum computing assembly, comprising: a package substrate having a first surface and an opposing second surface; a first die having a first surface and an opposing second surface, wherein the first surface of the first die is coupled to the second surface of the package substrate by first interconnects, and the first surface of the first die is at least partially between the second surface of the package substrate and the second surface of the first die; and a second die having a first surface and an opposing second surface, wherein the first surface of the second die is coupled to the second surface of the package substrate by second interconnects, the first surface of the second die is coupled to the second surface of the first die by third interconnects, and the first surface of the second die is at least partially between the second surface of the package substrate and the second surface of the second die; wherein the first die or the second die includes quantum processing circuitry.  












 
6. The quantum computing assembly of claim 1, wherein the quantum processing circuitry includes a quantum well stack and a plurality of gates above the quantum well stack.  

1. A quantum computing assembly, comprising: a package substrate having a first surface and an opposing second surface; a first die having a first surface and an opposing second surface, wherein the first surface of the first die is coupled to the second surface of the package substrate by first interconnects, and the first surface of the first die is at least partially between the second surface of the package substrate and the second surface of the first die; and a second die having a first surface and an opposing second surface, wherein the first surface of the second die is coupled to the second surface of the package substrate by second interconnects, and the first surface of the second die is at least partially between the second surface of the package substrate and the second surface of the second die; wherein the first die or the second die includes quantum processing circuitry, and the first die is coupled to the second die by lateral interconnects (i.e., lateral interconnects analogues to the third interconnects)  ; and wherein (1) at least one of the lateral interconnects couples the second surface of the first die to the second surface of the second die, and the first die includes qubit 
9. The quantum computing assembly of claim 7, wherein the quantum processing circuitry includes a quantum well stack and a plurality of gates above the quantum well stack.


Allowable Subject Matter
Claims 2-4, 7-9 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11, 13-15 and 27-32 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the second conductive contacts of the second die are not coupled to conductive contacts at the second surface of the first die, the second surface of the first die is between the first surface of the first die and the first surface of the second die, ATTORNEY DOCKET NO.U.S. Patent Application No. D149409-PCT-US16/766,411 4 a footprint of the first die is contained within a footprint of the second die, and the first die or the second die includes quantum processing circuitry,” as recited in claim 10, and “the second surface of the first die is between the first surface of the first die and the first surface of the second die, the first die includes qubit elements, and the second die includes transistors,” as recited in claim 28. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Rigetti et al. (US 10,068,181) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
January 28, 2022